Citation Nr: 0315638	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  92-00 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
muscular strain of the low back superimposed on degenerative 
instability with bilateral lumbosacral radiculopathies at L5 
on the left and S1 on the right, currently evaluated as 40 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent for a 
chronic muscle strain of the cervical spine, from July 1, 
1993 to December 12, 1996, and to a rating in excess of 20 
percent thereafter.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from May 1986 to February 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1990 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  When this case was previously before 
the Board of Veterans' Appeals (BVA or Board) in October 
1992, the veteran sought an evaluation in excess of 10 
percent for his service-connected chronic low back strain, 
and a compensable rating for his chronic cervical strain.  
Thereafter, rating decisions of the RO resulted in increased 
ratings of 40 percent for the low back disorder, effective 
from October 1990, and 20 percent for the cervical spine 
disorder, effective from December 1996.

The Board finds that both issues continue to be proper 
subjects for appellate review.  However, in view of the 
veteran's February 1998 specific written election to withdraw 
the issue of entitlement to a rating in excess of 10 percent 
for his cervical strain for the period of August 9, 1990, to 
June 30, 1993, the veteran's claim for an increased rating 
for his cervical spine disorder is restricted to the period 
commencing from July 1, 1993.

A January 2000 Board decision denied an evaluation in excess 
of 40 percent from October 17, 1990, for chronic muscular 
strain of the low back superimposed on degenerative 
instability with bilateral lumbosacral radiculopathies at L5 
on the left and S1 on the right.  The January 2000 Board 
decision also denied an increased evaluation for chronic 
muscle strain of the cervical spine superimposed on some 
stiffness from July 1, 1993. The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (previously the United States Court of 
Veterans Appeals) (Court).  In January 2001, the Acting 
Secretary of VA submitted Appellee's Unopposed Motion For 
Remand And To Stay Proceedings.  In a February 2001 order, 
the Court granted the motion and vacated and remanded the 
January 2000 Board decision.  The Board remanded the case to 
the RO in August 2001, for the purpose of compliance with the 
VCAA and further development of the evidence.

In January 2003, pursuant to 38 C.F.R. § 20.903(c) (2002), 
the Board sent the veteran notice of revision to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The veteran did not respond 
to the letter with additional evidence or argument within 60 
days.  Accordingly, as discussed in the letter, the Board 
will proceed with his appeal.  


FINDINGS OF FACT

1.  The veteran has no more than severe intervertebral disc 
syndrome of the lumbar spine for the period prior to March 5, 
1999.

2.  The veteran has pronounced intervertebral disc syndrome 
of the lumbar spine for the period from March 5, 1999, 
forward.

3.  The veteran had slight limitation of motion of the 
cervical spine prior to December 13, 1996, and there is no 
medical evidence of more than mild intervertebral disc 
syndrome prior to that date.

4.  The veteran's cervical spine disability has not been 
productive of more than moderate limitation of motion or more 
than moderate intervertebral disc syndrome  since December 
13, 1996.

5.  The veteran's cervical disc disease is not productive of 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for low back disability are not met for the period 
prior to March 5, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5293 
(2002).
 
2.  The criteria for a disability rating of 60 percent for 
intervertebral disc syndrome of the lumbar spine are met for 
the period from March 5, 1999, forward.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Code 5293 (2002); 67 Fed. Reg. 54345, 54349 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

3.  The criteria for a disability rating in excess of 10 
percent for a cervical spine disability are not met for the 
period prior to December 13, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West  2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 
5290, 5293 (2002). 

4.  The criteria for a disability rating in excess of 20 
percent for a cervical spine disability are not met for the 
period from December 13, 1996, forward.  38 U.S.C.A. §§ 1155, 
5107 (West  2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Codes 5290, 5293 (2002); 67 Fed. Reg. 54345, 54349 (Aug. 22, 
2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1990 rating decision, the October 
1991 statement of the case, the March 1992, June 1997, June 
1999, and July 2002 supplemental statements of the case, 
letters sent to the veteran by the RO, to include a December 
2001 letter addressing the VCAA, and the Board's October 1992 
remand, now-vacated January 2000 decision, and August 2001 
remand, adequately informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  The December 2001 RO letter 
informed the veteran that evidence that his conditions had 
worsened would be the type of evidence that would 
substantiate his claims, and that the RO would obtain any 
relevant VA medical evidence not previously obtained, or with 
appropriate releases, any private relevant medical evidence.  
The veteran was further informed that he could request 
private medical records from his physicians rather than have 
VA request it.  He was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and has afforded him several examinations of the neck 
and low back that are adequate for rating purposes.  In 
addition, as noted above, the RO contacted the veteran, most 
recently in December 2001, and asked him to identify all 
medical providers who treated him for his service-connected 
neck and back disabilities.  The RO has obtained all 
identified information.
 
As noted above, the case was remanded by the Board in August 
2001 for additional development of the evidence and 
compliance with the VCAA, including obtaining a medical 
opinion, which was obtained in May 2002.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the medical opinions 
obtained by the RO over the years, in conjunction with the 
other information of record, provide sufficient competent 
medical evidence to decide the claims.

In January 2003, pursuant to 38 C.F.R. § 20.903(c) (2002), 
the Board sent the veteran notice of revision to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  He was thus informed of new 
law upon which the Board intended to rely and that could 
result in the denial of his claims.  The veteran did not 
respond to the letter with additional evidence or argument 
within 60 days.  Accordingly, as discussed in the letter, the 
Board will proceed with his appeal.  

Background

In response to a claim for an increased evaluation for his 
service-connected disabilities, the veteran was examined in 
August 1990, at which time he described his lower back as 
painful, with pain radiating into both buttocks.  Examination 
of the lumbar spine revealed flexion to 85 degrees, extension 
to 10 degrees, rotation of 30 degrees bilaterally, and 
lateral extension to 10 degrees bilaterally.  There was also 
mild lumbosacral tenderness.  On examination of the neck, 
sensation and intrinsic muscle functions were intact in both 
hands, and the neck and trapezius muscle area was non-tender.  
The examiner reported the veteran having lower lumbar back 
pain, but that the cervical strain was well-healed and 
asymptomatic. 

An April 1991 private medical report from M. O. Group 
reflects complaints of pressure grinding in the lower back 
and numbness in the buttocks.  The veteran reported a history 
of a back injury during a parachute jump while in the 
military, and that he was now experiencing pain in the low 
back with any of his usual activities.  Examination revealed 
that the veteran was in moderate discomfort and that there 
was an antalgic aspect to the right.  Toe and heel walk 
increased pain and full squat and rise produced less 
discomfort.  There was also some decreased lumbar lordosis 
most likely secondary to painful spasm.

Increased pain was noted with any forward flexion, and the 
veteran was able to flex forward by supporting his weight 
with his hands on his legs and knees.  Extension was negative 
20 degrees and there was marked discomfort with sideward 
rotation and bending.  There was 3+ tenderness over the L1 
area and slight tenderness of the paraspinous musculature at 
the same level with positive muscle spasm.  Neurological 
examination revealed symmetrical knee jerks at 2+ and 
asymmetrical ankle jerk with 2+ on the left and absent on the 
right.  X-rays of the lumbar spine were indicated to be 
unremarkable.  The diagnosis was recurrent acute and chronic 
strain of the lumbar spine.

May 1991 private physical therapy records from H. W. reflect 
that the veteran reported complaints of pain in the 
lumbosacral area that began while he was a paratrooper in the 
military in 1987.  The veteran further reported periodic 
episodes of severe pain over the previous four years and that 
he had reinjured himself three to four weeks earlier.  Over 
that period he had severe pain and stiffness in his 
lumbosacral area with complaints of radiating symptoms into 
the left buttocks and somewhat into the left anterior thigh.  
On observation, the veteran carried his lumbosacral spine 
quite stiffly and was guarded in the entire low back area.  
Tight hamstrings were noted on the left during straight leg 
raising at approximately 70 degrees and there was also 
tightness in the quadriceps and hip flexor musculature 
pulling his low back into a flattened position.

Extension was indicated to be reduced by approximately 90 
percent with complaints of pain at L3, 4 and 5 central; 
lateral flexion to the right was reduced approximately 50 to 
60 percent with complaints of pain as mentioned; lateral 
flexion to the left was reduced by approximately one third; 
forward flexion was reduced by approximately one half with 
complaints of pain; rotation with extension both left and 
right was reduced approximately 50 to 60 percent with 
complaints of pain as mentioned.  The veteran indicated that 
his pain was of a stabbing nature and had now become like a 
deep toothache feeling in the center of the spinal column.  
Strength in the lower extremities was found to fall within 
normal limits, and the only movement found to increase pain 
with resisted motion was adduction of the left and right hips 
and abduction of the right and left legs.  The diagnosis was 
lumbosacral sprain/strain, and the goal included the 
reduction of the flexion position of the lumbosacral spine 
and to increase lumbar lordosis and curve reversal.  At the 
end of May 1991, it was noted that the veteran had increased 
flexibility and mobility.

Progress notes from M. O. Group for the period of May to July 
1991 reflect that at the end of May 1991, further evaluation 
for lumbar strain revealed that the veteran reported some 
increasing pain with sneezing, but that he had returned to 
his baseline degree of pain with greater looseness.  It was 
also noted that a corset had helped, particularly after 
therapy.  Examination of the lumbar spine revealed that 
tilting to the right caused moderate pain.  Flexion was 
restricted to 60 degrees with significant pain, and extension 
was restricted to 30 degrees with significant pain.  The 
impression was that the veteran had shown satisfactory 
improvement but was still symptomatic.  In July 1991, the 
veteran reported a few minor episodes of low back pain, but 
that these resolved once he got back into therapy.  Physical 
examination revealed that the veteran was moving comfortably 
and demonstrating good range of motion without pain.  The 
impression was satisfactory resolution of lumbar strain, with 
some chronic residual.

A progress note from H. W., dated in July 1991, indicates 
that the veteran was able to move through full range of 
motion in the lumbosacral spine and was feeling minimal to no 
pain.  It was noted that the veteran was being released from 
formal physical therapy in the clinic unless there was 
exacerbation or referral by his physician.

Private progress notes from M. O. Group, dated in April 1992, 
reflect that the veteran presented with recurrence of the 
lumbar strain, stating that the pain with rotation of the 
lumbar spine was much more of a problem than it had ever been 
in the past, in addition to pain with flexion and extension.  
Onset reportedly began two weeks earlier, with no antecedent 
accident or change of activity.  Since his treatment in the 
previous summer, he had had intermittent episodes of pain but 
nothing as severe or long lasting.  Examination of the lumbar 
spine revealed that motion was markedly restricted and quite 
painful.  The impression was recurrent strain of the lumbar 
spine, and that since the symptoms had recurred and he had 
never been symptom free, the examiner believed that there 
might be more involved.

In a letter directed to the VA by the M. O. Group, dated in 
April 1992, it was indicated that the veteran would benefit 
from evaluation with physical medicine and rehabilitation.

A May 1992 medical report from Dr. G. reflects that he 
examined the veteran in connection with physical medicine and 
electrodiagnostic evaluation regarding his chronic low back 
and left lower extremity difficulties.  At this time, the 
veteran reported that his problems began with parachute 
jumping in the Army, and specifically in a night jump 
reaching for the ground while landing with transfer of the 
reactive force to the extended low back area.  There was also 
a history of possible compression fracture and degenerative 
disc changes, and the veteran remembered a diagnosis of facet 
syndrome.  It was also noted that the veteran actually 
received a medical discharge from the Army because of his 
back problem.  Although he continued to be very active and 
athletic, he had had to cut down somewhat because of his 
intermittent and constant problems.

The veteran described pain in the low central back radiating 
into the left hip/buttock area.  This occasionally occurred 
on the right side, and there was pain down in the left 
posterolateral thigh to the knee.  He reported numbness and 
tingling in a similar distribution in the buttock region on 
the left.  He noted that coughing and sneezing increased the 
pain and he had to support himself during these activities.  
His problems tended to be fairly episodic with an underlying 
and lower level constant pain.  The episodes would last 
anywhere from one to three weeks, and more recently, he noted 
increased severity, frequency, and duration of the episodes.  
The veteran indicated that he had a lumbosacral corset which 
he wore in the morning and at night.  Throughout the day the 
veteran wore a Neoprene belt.

On physical examination, the veteran had tenderness on the 
left greater than the right lumbosacral paraspinal and left 
hip musculature.  Trigger points, muscular rigidity, and 
dermatographia were all noted in the left hip and lower 
lumbosacral area.  No muscular spasm was noted.  He had 
significantly positive quadrant loading on the left greater 
than the right sides.  Lumbosacral range of motion revealed 
70 degrees of flexion (hands on thighs for support), 0 
degrees extension (very painful in attempting this), and 20 
degrees of bilateral lateral bending.  Deep tendon reflexes 
were 2+ at the knees and slightly asymmetric at the ankles 
with the right being 1+ and the left being trace (with 
enhancement).  Straight leg raising was negative in a seated 
position, but there was moderate tightness of the hamstrings 
bilaterally.  Gait was found to be normal, and he was able to 
toe and heel walk without pain or weakness.  No atrophy, 
fasciculations, or deformities were seen in either lower 
extremity. 

On electrodiagnostic evaluation, Dr. G. could delineate no 
specific neurophysiologic abnormalities to correlate with his 
difficulties.  Left lower extremity electromyogram (EMG) was 
interpreted to reveal no acute, chronic, or old changes of 
the muscle cell membranes or motor units.  Left lumbosacral 
paraspinal EMG was negative, as was bilateral H reflex 
examination. 

The impression was chronic lumbosacral facet syndrome with 
intermittent acute exacerbations--currently in one with most 
of the pain complaints in the left posterolateral thigh 
probably a referral from the facet syndrome, no left 
lumbosacral radiculopathy, plexopathy, or other 
neurophysiologic abnormality identified by electrodiagnostic 
evaluation, chronic myofascial/muscular low back and left 
greater than right lower extremity pain syndrome secondary to 
above, and that the above problems were believed to be 
secondary to the veteran's service-connected injury while 
parachuting. 

Medical records from C. Physical Therapy for the period of 
June to August 1992 reflect that in June 1992, the veteran 
reported that his most recent aggravation of his service 
injury occurred six weeks earlier.  Specifically, the veteran 
reported rather continual, chronic pain in the low back that 
increased in intensity with activities and seemed to be 
separate from the pain in his leg.  These pains had been 
rather persistent before his latest aggravation, but at a 
milder level.  He further reported left lower extremity 
tingling and numbness that extended from the sacroiliac 
through the gluteals and down the side of the leg to the knee 
that was intermittent.  Physical examination revealed active 
lateral flexion of 20 degrees on the right and 15 degrees on 
the left, rotation of 14 degrees on the right and 23 degrees 
on the left, flexion of 32 degrees, extension of 23 degrees, 
hamstrings at negative 58 degrees on the right and negative 
60 degrees on the left, quadriceps at 14 degrees on the right 
and 18 degrees on the left, hip flexion of 36 degrees on the 
right and 124 degrees on the left, and internal rotation of 
the hip of 18 degrees on the right and 20 degrees on the 
left.  The examiner was unable to test the psoas muscle as 
examination elicited a rather immediate increase in pain both 
anteriorly and in the lumbar spine, although the examiner was 
able to slightly increase lumbar rotation passively.  
Palpatory evaluation revealed that although there was little 
surface tenderness, the veteran was quite tender deep in the 
gluteus maximus, the lumbar paraspinals, the left much 
greater than the right deep hip external rotator muscles, and 
the psoas and pectineus muscles anteriorly. 

The assessment was the veteran's symptoms appeared to have a 
strong correlation to the very tight and inflexible muscles 
and soft tissues seen on evaluation.  It was further noted 
that the veteran presented with pain, decreased range of 
motion, soft tissue muscular hypertonus and deep tenderness, 
aggravating postures, probable poor pacing techniques and 
little application of needed independent self-care 
techniques.  The goals included decreased pain and increased 
active mobility. 

A medical report from C. Physical Therapy, dated in August 
1992, reflects that the veteran's symptoms were continuing 
but less than before.  The veteran also reported more 
flexibility and decreased problems with most activities of 
daily living.  Objectively, the veteran was noted to exhibit 
much less guarding and to have increased quality of movement 
with ambulation and most kinetic activities.  Palpatory 
examination revealed decreased tenderness and muscular 
tension although his fascial tightness was still quite 
prevalent.  Lumbar area lateral flexion was at 22 degrees on 
the right and 21 degrees on the left, rotation was at 32 
degrees on the right and 35 degrees on the left, flexion was 
at 32 degrees, extension was at 20 degrees, hamstrings were 
at 25 degrees on the right and at negative 42 degrees on the 
left, hip flexion was at 146 degrees on the right and 142 
degrees on the left, hip internal rotation was at 37 degrees 
on the right and 34 degrees on the left, and quadriceps 
(measured in prone lying heel to gluteals in inches) was 12 
inches on the right and at 13 inches on the left.  It was 
noted that in the initial evaluation, quadriceps measurement 
was given in degrees when it should have been given in 
inches, and that right hip flexion was listed as 36 degrees 
when it should have been 136 degrees.  The psoas was found to 
becoming less tight bilaterally with the right significantly 
looser than the left. 

Overall, the veteran was found to have increases in range of 
motion, decreases in muscular tension and general soft tissue 
hypomobility, and increased body mechanics and activities of 
daily living movements. 

A July 1993 letter from the veteran to the RO described the 
effect the veteran's back had on his daily activities with 
the veteran indicating that his back was often so rigid and 
sensitive, that it required hours or even days of extra slow 
motion, exercise and physical therapy just so he could sit 
upright, drive or walk.  Generally he indicated that he was 
able to manage the usual everyday pain and discomfort 
associated with his back disorder, but there were times when 
his condition dictated his every action, and the pain, 
discomfort and basic mobility had steadily become worse over 
the previous several years. 

VA spinal examination in August 1993 revealed that the 
veteran was a paratrooper in 1987, and that after jump 
school, he began to have problems with his low back.  These 
problems were a mild, dull, aching pain in his lower back, 
occasionally radiating into both hips and thighs, and 
following a night jump in 1987, he noticed severe low back 
pain.  Thereafter, he underwent a computed tomography (CT) 
scan in service in addition to physical therapy and 
medication.  The veteran was given a medical discharge for 
his low back problems and since that time, he had had 
complaints of low back pain which was chronic.  He reported 
that he had a constant, dull, aching low back pain that 
radiated into both hips.  With exertion or vigorous exercise, 
the pain became worse, and radiated into both thighs with 
tingling paresthesias over the lateral aspects of both thighs 
and paravertebral pain which radiated through the spine and 
occasionally resulted in a stiff neck.  While previously an 
athletic and active man, he had curtailed his endeavors to 
casual bicycling.  He reported that he had been hospitalized 
for intractable low back pain twice in the previous three 
years, once in 1991, and once in 1992.  After both 
hospitalizations, he underwent two courses of physical 
therapy lasting three months each. 

Neurological examination of the lower extremities revealed 
that the left glutei were 4+/5, and that otherwise, power was 
5/5 throughout.  The right ankle jerk was absent and the left 
was 1+.  Examination of the back revealed prominent 
tenderness to palpation of both sacroiliac joints and mild 
tenderness to palpation over the spinous process in the 
lumbosacral region.  Straight leg raising was positive with 
radiation into the left lumbosacral spine.  Hip flexion and 
external rotation elicited prominent complaints, greater than 
straight leg raising.  X-rays of the lumbosacral spine were 
interpreted to reveal significant disc space narrowing and 
bony spurring suggestive of DJD in the lumbosacral spine.  
The impression was DJD involving the lumbosacral spine, 
sacroiliac joints and probably hip joints, and probable right 
S1 radiculopathy and possible left L5 radiculopathy.  An 
addendum to this report reflects that magnetic resonance 
imaging (MRI) findings were consistent with root impingement 
at L5 and/or S1, and that EMG/ nerve conduction velocity 
(NCV) studies indicated minimal degeneration at L5-S1 on the 
right with chronic demodeling at the L5 level on the left.  
The diagnosis was bilateral lumbosacral radiculopathies at L5 
on the left and S1 on the right. 

At an August 1993 VA joints examination, the veteran related 
a history of a motor vehicle accident before the service in 
1983, after which the veteran healed without residuals.  He 
did experience neck and back symptoms from the accident in 
1986 and the back worsened following a parachute incident in 
1988.  Activities were recently limited by back pain.  His 
symptoms included some pain at the neck and left trapezius 
muscle, severe chronic pain at the lower lumbar back, buttock 
pain bilaterally, and some occasional numbness in both 
thighs.  Sneezing was bothersome to the back pain.  His most 
bothersome problem in the previous three months was his back 
followed by his left shoulder and neck. 

Examination at this time revealed some mild limping with the 
left leg which was attributed by the veteran to his back 
pain.  Percussion of the flexed spine was painful in the 
midline at L1 and L5 and back motion allowed flexion of 15 
degrees, extension of 25 degrees, rotation of 30 degrees 
bilaterally, and lateral bending of 30 degrees bilaterally.  
There was moderate pain with these movements, and flexion was 
limited by severe pain if he went further.  Calf 
circumference was equal and straight leg raising was easily 
tolerated to 80 degrees.  There was no tenderness of the 
lumbar spine at this time.  Past VA radiology reports were 
noted to indicate some facet degeneration of the lumbar spine 
in 1988 and some disc narrowing at L5-S1 in 1990.  In the 
1990 film, the examiner commented that he believed the disc 
narrowing was much worse than the radiologist described.  The 
assessment was chronic pain in the thoracic and lumbar spine 
mostly at the lower lumbar spine, and diagnosed as chronic 
muscular strain superimposed on degenerative instability, and 
chronic back pain. 

A March 1994 rating decision increased the evaluation for low 
back strain to 20 percent, effective from October 17, 1990, 
and denied a compensable rating for cervical strain. 

VA spine examination in December 1995 revealed that the 
veteran reported a history of injuring his neck and back in a 
parachuting accident in 1987.  At this time, he complained of 
constant low back pain which was described as moderate, 
radiating down both legs, the left greater than the right.  
The pain was constant in the left leg with radiation to the 
toes of the left foot.  The right leg pain was intermittent 
and radiated to the knee.  He experienced numbness and 
tingling in both legs in the distribution of the pain and 
indicated that both legs were weak.  His symptoms were noted 
to increase with any strenuous activity and he was unable to 
walk even short distances.  Sitting also increased his 
discomfort.  His exercise was limited to swimming and 
bicycling. 

Physical examination revealed mild bilateral paraspinal 
muscle spasm on palpation, and there was also tenderness over 
the paraspinal musculature in the lumbosacral area.  His 
range of motion revealed forward flexion of 80 degrees, 
lateral bending of 20 degrees bilaterally, extension of 10 
degrees, and rotation of 35 degrees, and the veteran 
experienced low back pain with these movements.  Deep tendon 
reflexes were +2/4 at the knees and ankles.  Straight leg 
raising was 45 degrees bilaterally, with low back pain on the 
tested side.  Sensory and motor examination was +5/5 
throughout.  The diagnosis was degenerative disc disease of 
the lumbosacral spine. 

A January 1996 rating decision continued the 20 percent 
evaluation for low back strain. 

VA outpatient records for the period of July to December 1996 
reflect that in December 1996, the veteran complained of 
problems with his neck, which was noted to have been worse 
over the previous three years.  He noted morning stiffness 
and increasing pain with range of motion of the neck, and 
there would also be increasing pain with chopping wood or 
riding a bike.  It was also noted that the veteran had a 
history of low back pain for the previous six to seven years, 
and compression of the lumbar area.  Physical examination 
revealed that the range of motion of the cervical spine was 
45 degrees to the right and left.  Flexion/extension was 
approximately 70 percent of normal, as was lateral bending to 
the right and left.  A review of X-rays revealed mild 
degenerative arthritis with spurring, with no foraminal 
encroachment in the mid-cervical spine.  The assessment was 
degenerative arthritis of the neck, with muscular component.  
The veteran was provided a soft cervical collar for his neck 
pain when the stiffness and pain became severe. 

VA outpatient records from March 1997 reflect that the 
veteran complained of back and neck pain, and was prescribed 
the use of a transcutaneous electrical nerve stimulation 
(TENS) unit. 

An April 1997 CT scan of the lumbosacral spine revealed 
findings of moderate diffuse circumferential disc protrusion 
at the L3-4 and L4-5 levels, which compressed the thecal sac 
somewhat, but did not cause any nerve root compression.  
Bilateral facet disease was also noted at the L5-S1 level, 
left worse than the right, and all of the above findings were 
indicated to be essentially unchanged from the MRI performed 
in August 1993. 

A June 1997 rating decision increased the evaluation for the 
veteran's cervical strain disorder to 10 percent, effective 
from August 9, 1990. 

A July 1997 VA outpatient record reflects the veteran's 
history of cervical DJD and some lumbar spine disease related 
to injuries suffered while in the service as a paratrooper.  
It was noted that he had been originally evaluated at this 
clinic in March 1997, and evaluated as having degenerative 
disease with some paraspinous neck muscle spasm at that time.  
The veteran was prescribed a TENS unit and had been using it 
for his back complaints.  It was not as helpful for his neck.  
Warmer weather helped the pain, but motorcycle and bicycle 
riding would exacerbate his pain episodically.  He was also 
using a soft collar around the house. 

Physical examination revealed that movement of the neck was 
limited to approximately 45 degrees rotation to the right and 
left.  Neck flexion and extension were approximately 60 
percent of normal and upper extremity reflexes were plus 1 
and symmetric.  He had no evidence of muscle spasm and was 
noted to have excellent muscle bulk of the trapezius muscles.  
The assessment was mild DJD of the neck, which was 
symptomatically improved on a regimen including a 
nonsteroidal muscle relaxer, local application of heat and 
whirlpool. 

In a February 1998 written statement in support of his claim 
on appeal, the veteran indicated that his neck and back pain 
had become much more noticeable and consistent since spring 
of 1993. 

VA spine examination in February 1998 revealed that the 
veteran reported that his neck and back pain began in the 
military, and that one year after separation, the neck pain 
had improved but he was still having back pain.  When seen in 
1990 by the examiner, his neck was okay, however, neck 
symptoms reportedly returned in about 1993.  Current symptoms 
consisted of pain in the neck and both trapezius muscles, 
pain in the upper and lower back, worst on the low back, and 
thigh, knee, and left lower leg and foot numbness.  The most 
bothersome problem in the previous three months was noted to 
be neck and back pain.  Physical examination revealed some 
limping, which he attributed to pain, and that the veteran 
could flex forward and reach to the lower tibia.  Percussion 
of the flexed spine revealed some pain at L5 and back motion 
permitted flexion of 95 degrees, extension of 20 degrees, 
rotation of 40 degrees bilaterally, and lateral bending of 40 
degrees bilaterally.  There was some moderate pain associated 
with these movements.  The entire spine was non-tender, and 
reflexes were normal at the knees and ankles.  Calf 
circumference was equal and straight leg raising was easily 
tolerated to 80 degrees. 

Neck motion allowed rotation of 60 degrees on the right and 
50 degrees on the left, lateral bending of 30 degrees 
bilaterally, flexion of 30 degrees, and extension of 25 
degrees.  There was some pain with these movements.  X-rays 
of the neck were interpreted to reveal facet joint 
degeneration at C4-5, including degeneration at the joints of 
Luschka.  There was no visible disc narrowing.  The back was 
noted to have had a MRI in 1993, and this showed some small 
disc protrusion at L4-5 and degeneration at multiple levels.  
Previous lumbar X-rays in 1990 were noted to reveal disc 
degeneration at several levels.  It was noted that the 
neurology clinic believed that there was evidence of some 
lumbar nerve root irritation in about 1993 and their studies 
included an EMG.  It was further noted that this had never 
turned into a really definite lumbar nerve root problem, 
however, rheumatology consultation in 1996 mentioned the 
degenerative changes in the neck and "muscular component."

The assessment included chronic pain in the neck diagnosed as 
chronic muscular strain superimposed on some degenerative 
stiffness with cervical nerve roots found to be okay, chronic 
back pain involving the thoracic and lumbar areas with 
current symptoms diagnosed as chronic muscle strain 
superimposed on degenerative instability, with neurology 
finding some lumbar nerve root irritation but nothing found 
on current examination, and lower extremity symptoms 
associated with low back mainly found to involve numbness and 
diagnosed as some probable mild lumbar nerve root irritation, 
plus some probable peripheral nerve irritation, plus some 
probable referred distress from the low back. 

The February 1998 examiner commented that the degenerative 
changes in the back and neck probably did not result from 
muscular strain in the military.  However, the lumbar spine 
was noted to have shown definite degenerative problems when 
seen by this examiner in 1990, which was shortly after the 
veteran left the military, so the examiner believed that the 
veteran probably had some degeneration in the military, 
whether military radiology mentioned it or not.  As the 
veteran was also exhibiting some definite degenerative 
changes in the neck by 1996, the examiner believed that he 
probably would have shown some neck degeneration on 
sophisticated studies such as a MRI even in the military.  It 
was therefore this examiner's opinion that degenerative 
changes in the lumbar spine existed in the military and were 
worsened by an injury in the military.  It was also his 
opinion that degenerative changes were also present in the 
neck, but that there were not enough radiologic studies to 
confirm this.  With respect to limitation related to 
weakness, easy fatiguing, and impaired coordination, it was 
the examiner's opinion that a symbolic loss of motion to 
represent these subjective symptoms would be a 20 percent 
decrease in the motion of the neck and back.  The examiner 
further indicated that a symbolic loss of motion to represent 
the veteran's reported monthly flare-ups would be a 15 
percent decrease in the motions of the neck and back. 

VA February 1998 X-rays of the cervical spine were 
interpreted to reveal that facet joints appeared essentially 
normal.  Obliques were not optimally positioned but suggested 
at least a moderate neural foraminal narrowing, greater on 
the right side.  The impression noted that neural foramina 
were not optimally demonstrated on these oblique views and 
that a better positioned examination might be useful to 
reassess neural foramina. 

At a private MRI of the cervical spine in April 1998, the 
veteran related a history of chronic neck pain with the 
recent onset of tingling in the left arm.  The conclusion was 
that there was right-sided disc and spur combination at C3-4, 
and that the veteran's left-sided symptoms might be due to 
foraminal narrowing at either C4-5, C5-6, or C6-7. 

A private CT scan of the lumbar spine in April 1998 reflected 
a history of low back pain for months with radiation of pain 
to both the left and right legs.  The impression was six non-
rib-bearing lumbar vertebral bodies consistent with 
lumbarization of S1, broad-based bulge and focal disc 
protrusion at L4-L5 and L5-S1, unable to exclude possible 
bilateral nerve root impingement at these levels, and in 
particular, there was left neural foraminal narrowing at L5- 
S1 and thecal sac effacement at these levels, mild focal disc 
protrusion posteriorly and centrally at S1-S2 and neural 
foraminal narrowing on the left, unable to rule out possible 
left nerve root impingement at this level, and bilateral 
facet arthropathy at L5-S1 also noted. 

In an addendum report with respect to the April 1998 CT scan 
of the lumbar spine, the April 1998 study was compared with 
the previous CT scan of April 1997, and it was noted that the 
more recent study revealed six non-rib-bearing lumbar 
vertebral bodies, consistent with lumbarization of S1, and 
this was evidently not noted on the prior CT from the VA 
hospital dated April 1997.  It was further noted that what 
was labeled as the level of L4-L5 on the study of April 1998 
was labeled as "L3-L4" on the study from the VA hospital 
dated April 1997.  At this level, both disc bulge and disc 
protrusion was found to be probably similar to what was 
previously documented, comparing the two studies, and 
possible bilateral nerve root impingement could not be 
excluded.  The level labeled "L5-S1" on the April 1998 CT was 
labeled "L4-L5" on the VA study of April 1997; again at this 
level, it was noted that there was marked broad-based disc 
bulge and focal disc protrusion, which was probably similar, 
comparing the two examinations.  Again, it was noted that 
there might be bilateral nerve root impingement at this level 
as described on the original report from April 1998. 

The April 1998 addendum report further noted that in the 
April 1998 study, the level labeled "S1-S2" was compared with 
what was labeled "L5-S1" on the April 1997 study, and found 
to again be suggestive of mild focal disc protrusion 
posteriorly centrally, and neural foraminal narrowing on the 
left, which might have progressed since the April 1997 CT 
scan.  Again, the examiner was unable to exclude the 
possibility of nerve root impingement at this level. 

A March 5, 1999, VA emergency care record reflects that the 
veteran reported a history that his back "went out," that he 
had a history of chronic neck and back pain secondary to an 
injury approximately 10 years earlier, and that the pain had 
increased over the previous month.  When the veteran recently 
stood after sitting on a couch, his legs became weak for a 
period of ten to fifteen seconds.  He also had been 
experiencing intermittent numbness down the lateral aspects 
of his thighs.  The pain was indicated to be mainly in the 
lower back with radiation into his hips, the pain greater on 
the right.  A CT scan of April 1997 was noted to reveal disc 
protrusion at L3-4/L4-5, which compressed the thecal sac 
without root compression.  Facet disease was also 
demonstrated at the L5-S1 level.  Cervical spine X-rays in 
December 1996 were interpreted to reveal mild degenerative 
disc changes. 

Physical examination at this time revealed that the veteran 
walked into the examination room with a cane, and had pain to 
palpation over the spine at about the L4 level down.  There 
was also muscle spasm lateral to these areas.  Deep tendon 
reflexes were 2+ in all extremities and strength was 5+ in 
the lower legs bilaterally.  Pain was noted with straight leg 
raising to about 30 degrees bilaterally.  Pain was also noted 
to radiate in the back and into the hips bilaterally, the 
right greater than the left.  There was no radiation below 
the buttocks.  The neurology clinic requested that the 
veteran be seen at that clinic within the next one to two 
months.  The diagnosis at this time was discopathy with 
radiculopathy. 

In August 1999, the veteran was seen at a VA emergency room 
for severe distress because of pain, lying in the right 
lateral decubitus fetal position.  He reported having been 
sitting the previous day in his ergonomic chair and that the 
chair slipped suddenly, launching him forward, resulting in 
low back pain radiating down both legs, more severe on the 
left than right.  He was provided pain medication and 
discharged from the emergency room as stable.  

In a May 2000 letter, apparently prepared for purposes of a 
second opinion as to whether the veteran needed low back 
surgery, Dr. J. E. opined that the veteran had quite 
impressive appearing high grade canal stenosis (narrowing of 
the boundaries of the spinal canal) at the L3-4 level.  He 
had reviewed past medical documentation and the veteran's 
most recent lumbar CT scan in September 1999.  The canal 
stenosis had resulted in crowding of all of the nerves of 
cauda equina down to a space of about 4 x 7 mm, crowded 
enough that spinal fluid was not visible in the thecal sac 
(the fluid filled sac that holds the spinal fluid and 
nerves).  The narrowing had progressed markedly between the 
time of an August 1993 imaging study and the present.  The 
crowding of the cauda equina was not present in the old 
study.  Judging from the veteran's report of back pain, 
spasm, and abrupt loss of strength in one or both legs, this 
canal stenosis at L3-4 appeared to be a reasonable probable 
candidate to be causing his symptoms.  The severity of the 
narrowing had gradually worsened between the studies in 
August 1993, April 1997 and the present.  

In addition, Dr. J. E. found that the veteran had lateral 
recess stenosis at the L4-5 level due to enlargement of the 
facet joints and the ligamentum flavum, which pinched the 
thecal sac at its left and right lateral borders and was an 
imaging candidate to account for significant impingement on 
the L5 nerve roots.  It was noted that, if such were 
clinically relevant and causing symptoms, it would cause 
posterolateral thigh and calf pain and pain on the dorsum 
(top) of the foot favoring the big toe, on either the right 
or left side or both and also would be aggravated by weight 
bearing/lordosis and relieved by recumbancy/flexion.  He 
suggested that if the veteran's signs and symptoms correlated 
with the imaging findings, surgery for spinal stenosis and 
lateral recess stenosis was highly successful in the 
veteran's geographic area, with prominent relief of symptoms 
for properly selected patients.

A VA treatment note dated in May 2000 indicates that the 
veteran had an MRI performed in 1999 that showed moderate 
central canal narrowing at L3-4 and suggested an annular 
tear, though there was no nerve compression.  He was noted to 
have been seen by neurosurgery and thought to have mostly 
mechanical low back pain.  He was undergoing physical therapy 
by an outside provider with minimal improvement.

At a March 2001 VA examination, there was tenderness of the 
lower lumbar spine and of the cervical region.  There was 
trapezial pain, left greater than right.  There was 
sacroiliac pain also.  The veteran could stand on his heels 
and toes with moderate difficulty.  He could forward flex 30 
degrees in the lumbar spine, hyperextend 0 degrees, laterally 
bend 15 degrees in both directions and rotate 15 degrees in 
both directions.  Cervical range of motion showed 20 degrees 
of forward flexion, 20 degrees of hyperextension, lateral 
bending of 20 degrees in both directions, and rotation of 35 
degrees in both directions.  Deep tendon reflexes were equal 
in the upper extremities at the biceps and triceps; the knees 
were equal and the ankle jerks were absent.  Motor testing 
revealed left quadriceps, anterior tibial and dorsiflexors of 
the left foot to be 3/5, compared to 4/5 on the right.  Upper 
extremity strength was 4/5 bilaterally at the biceps and 
triceps and grip.  The examiner expected that during flare-
ups of pain of the lower back, there would be additional 
motion loss at 30-35 degrees in forward flexion with 
increased left lower extremity incoordination manifested by 
alteration in gait secondary to pain, and moderate weakness 
during those flare-ups.  The pertinent diagnoses were 
degenerative disc disease of the lumbar spine and cervical 
strain.

March 2001 VA X-rays of the lumbar spine revealed multilevel 
disc space narrowing, involving all levels within the lumbar 
spine.  The areas most severely affected were L3-4 and L4-5.  
Posterior osteophytes were present at each level.  Facet 
hypertrophy was present form L3 through S1.  Mild anterior 
wedging of L1 was present.  The impression was multilevel 
degenerative disc disease, most severe at L3-4 and L4-5.  
Vertebral body alignment was normal.  

March 2001 X-rays of the cervical spine showed slight 
anterior wedging at C4, which may have been physiologic or 
post-traumatic.  Intervertebral disc spaces were slightly 
narrowed at C2-3, and C3-4.  Remaining intervertebral disc 
spaces were preserved.  No malalignment or subluxation was 
seen.  There was mild hypertrophy of uncovertebral joints at 
several levels.  Posterior elements appeared intact.  There 
was no malalignment or subluxation.  The diagnosis was mild 
degenerative changes primarily in the upper midcervical 
spine.

September 2001 VA EMG studies of the veteran's upper 
extremities were normal, revealing no evidence of a "L C-7, 
8-T-1" radiculopathy or any nerve injury related to thoracic 
outlet symptoms.

VA records of treatment in September 2001 indicate that 
neurosurgery evaluation in September 1999 was that the 
etiology was mechanical low back pain due to degenerative 
changes, and mild to moderate central canal stenosis at L3-4 
due to prominent posterior disc bulge and epidural 
lipomatosis in conjunction with ligamentous thickening.  T2 
high signal in the bulging disc material suggested the 
presence of an annular tear.  Mild central canal narrowing at 
L2-3 was due to posterior epidural lipomatosis, but was 
probably not significant clinically.  His chronic back pain 
was described as currently exacerbated "but overall no 
change with time."

An October 2001 note of VA treatment includes physical 
examination of the veteran's neck.  He had some limited 
cervical spine rotation, flexion and extension.  

VA notes of treatment in November 2001 indicate that the 
veteran was in the midst of an acute exacerbation of his low 
back pain.  He had been struck in his vehicle by another car 
in September 2000, resulting in an emergency room visit.  He 
was about to lose his job due to the impact of his back 
discomfort on his work as a public service representative for 
a government agency.  The diagnosis chronic low back pain 
with acute exacerbation due to recent motor vehicle accident.  
He was prescribed pain medication.

Also in November 2001, the veteran began attending a VA 
chronic pain management program.  January 2002 notes reflect 
continuing medical treatment and continuing attendance of the 
chronic pain management program.

At a May 2002 VA examination of the veteran's spine, the 
veteran was noted to walk with a cane.  There was tenderness 
of the lower lumbar area and sacroiliacs.  There was some 
mild thoracic and rhomboidal tenderness as well.  There was 
cervical paraspinal muscular tenderness.  The trapezii were 
mildly tender.  Range of motion testing of the cervical spine 
was 20 degrees of forward flexion, 20 degrees hyperextension, 
lateral bending 20 degrees in both directions, and rotation 
of 35 degrees in both directions.  Lumbar range of motion was 
30 degrees of forward flexion, 5 degrees hyperextension, 
lateral bending 15 degrees in both directions, and rotation 
15 degrees in both directions.  Deep tendon reflexes were 
equal at the biceps, triceps, knees and ankles.  However, the 
upper extremity reflexes were hyperactive compared to the 
lower extremity reflexes.  Straight leg raises were negative.  
Motor testing revealed the quad and anterior tibia group, 
biceps and triceps strength to be 5/5.  The diagnoses were 
multilevel degenerative disc disease of the lumbar spine with 
lower extremity radiculopathies, and chronic cervical strain 
with degenerative changes and upper extremity 
radiculopathies.  The examiner opined that during flare-ups 
of pain he would expect additional motion loss in the lumbar 
spine at 10-15 degrees in forward flexion, mild alteration in 
the veteran's gait, with stability of the gait being altered 
mildly during these flare-ups, especially involving the left 
lower extremity.  In terms of the cervical spine, he did not 
expect flare-ups to include additional motion loss, fatigue, 
or incoordination.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In addressing the issues on appeal, the Board must consider 
all pertinent diagnostic codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. Part 4 and application of 38 
C.F.R. § 4.40, regarding functional loss due to pain, and 38 
C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The United States Court of 
Appeals for Veterans Claims has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic 
arthritis.  VAOPGCPREC 9-98.  The intent of the schedule is 
to recognize actually painful motion with joint or 
periarticular pathology as productive of disability.  

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290, where 
there is slight limitation of motion of the cervical spine, a 
10 percent evaluation is provided. Where there is moderate 
limitation of motion, a 20 percent evaluation is provided. 
Where there is severe limitation of motion, a maximum 
evaluation of 30 percent is provided.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides for the 
evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is provided.  Where limitation of motion is moderate, an 
evaluation of 20 percent is provided.  When limitation of 
motion is severe, an evaluation of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

During the pendency of the veteran's claims, VA promulgated 
new regulations amending the rating criteria for 
intervertebral disc syndrome, effective September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (2002) (to be codified at 
38 C.F.R. pt. 4).  The Court of Appeals for Veterans Claims 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   However, the Court of Appeals for Veterans Claims 
has further held that the effective date rule, 38 U.S.C.A. § 
5110(g), prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997);  see also, McCay v. Brown, 9 Vet. App. 183, 187 
(1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence, the new regulations may only be applied from the 
date they became effective forward.  See also, VAOPGCPREC 3-
2000.  Thus, for the period through September 22, 2002, the 
veteran's cervical and lumbar spine disabilities must be 
rated under the older criteria, regardless of whether the new 
criteria are more favorable to his claim; while, for the 
period from September 23, 2002, forward, the veteran's claim 
should be rated pursuant to the set of criteria which is more 
favorable to his claim.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in 
effect prior to      September 23, 2002, intervertebral disc 
syndrome is rated as 60 percent disabling if pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
condition is rated as 40 percent disabling if severe, with 
recurring attacks with intermittent relief.  Moderate 
disability with recurring attacks is rated as 20 percent 
disabling.  Mild intervertebral disc syndrome is rated as 10 
percent disabling.  Where the condition is postoperative and 
cured, it is rated as noncompensably (0 percent) disabling.

In VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002) involves limitation of range of motion.  VOPGCPREC 36-
97, paragraph 6.  Therefore, according to the General 
Counsel, a veteran could not be rated under Diagnostic Code 
5293 for intervertebral disc disease based upon limitation of 
motion, and also be rated under, for example, Diagnostic Code 
5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  The General Counsel asserted that in 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

In contrast, effective September 23, 2002, new criteria were 
established for rating of intervertebral disc syndrome.  See 
67 Red. Reg. 54345, 54349 (Aug. 22, 2002),  codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Under the new 
regulations, VA is to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A rating of 60 percent is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
rating of 40 percent is warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A rating of 
20 percent is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 10 percent is 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1) of the new Diagnostic Code 5293 provides that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) of the new Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  VA is 
to evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.

Note (3) of the new Diagnostic Code 5293 provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in
each spinal segment are clearly distinct, VA is to evaluate 
each segment on the basis of chronic orthopedic and 
neurological manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Code 5295, provides for the 
evaluation of lumbosacral strain. Where there are slight 
symptoms only, a noncompensable evaluation is provided. Where 
there is characteristic pain on motion, a 10 percent 
evaluation is provided. Where there are muscle spasms on 
extreme forward bending, with loss of lateral motion 
unilaterally in a standing position, a 20 percent evaluation 
is provided. Where there are severe symptoms with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is provided.

The Board acknowledges that the service-connected 
disabilities include a disability that is normally, in the 
absence of degenerative disc disease (DDD), rated based on 
limited range of motion, that is, degenerative joint disease 
(DJD).  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  A 40 
percent evaluation is the maximum rating provided for severe 
limitation of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 40 percent evaluation is also the 
maximum rating provided under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 for severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  However, in 
view of the fact that 40 percent is the maximum evaluation 
available under these Diagnostic Codes, once a 40 percent 
evaluation is assigned, these Codes would not afford the 
veteran an alternative basis for an increased evaluation.  
The Court of Appeals for Veterans Claims has held that even 
when the Board erred in failing to consider functional loss 
due to pain, if it did so when the current rating was the 
maximum disability rating available for limitation of motion, 
remand was not appropriate.  Johnston v. Brown, 10 Vet. App. 
80 (1997).

The United States Court of Appeals for Veterans Claims 
(hereafter "the Court") has held that where a Diagnostic Code 
is not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  However, General Counsel for the Department of 
Veterans Affairs (VA) has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different Diagnostic Code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23- 
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

At the outset, the Board acknowledges that the veteran has 
been granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
However, a TDIU claim is a matter separate from the 
adjudication of schedular and extraschedular rating claims.  
Even if a TDIU rating is awarded, the veteran is still 
entitled  to fair adjudication of those other claims.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).



Lumbar Spine 

The Board has reviewed the evidence related to the veteran's 
low back disability since October 1990.  In order to assign 
an evaluation in excess of 40 percent for this period under 
Diagnostic Code 5293 as in effect prior to September 23, 
2002, there would have to be evidence of symptoms that were 
productive of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Prior to March 1999, the veteran's low back symptoms were 
compatible with severe intervertebral disc syndrome and a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  His symptoms throughout this period exemplified by 
intermittent episodes of radiculopathy, but with significant 
periods of relief.  For example, at May 1991 private physical 
therapy, the veteran complained of "periodic episodes" of 
severe pain; from May to July 1991, he had returned to a 
baseline degree of pain with greater looseness; in July 1991, 
he was feeling minimal to no pain; an April 1997 CT scan 
showed essentially no changes from an MRI performed in August 
1993; in July 1997, warmer weather was noted to help the 
pain, but motorcycle and bicycle riding would exacerbate his 
pain episodically; in February 1998, the veteran's nerve root 
irritation was acknowledged, but there were no such findings 
on examination.  In sum, symptoms prior to March 1999 were 
severe, but did not constitute the type of pronounced 
neurological symptoms with little intermittent relief to 
support the next higher (and highest) schedular  evaluation 
of 60 percent under Diagnostic Code 5293.  Accordingly, a 
rating in excess of 40 percent under Diagnostic Code 5293 is 
not warranted for the period prior to March 1999.  

In March 1999, however, a pattern of pronounced low back 
disability due to intervertebral disc disease commenced.  The 
veteran was seen for back pain in the emergency room on March 
5, 1999, with pain and muscle spasm of the low back.  The 
diagnosis at this time was discopathy with radiculopathy.  He 
described an increase in symptomatology over the past month.   
In August 1999 the veteran was seen at a VA emergency room 
for pain so severe he was received in the emergency room 
lying in the right lateral decubitus fetal position.  In a 
May 2000 letter, Dr. J. E. opined that the veteran had quite 
impressive appearing high grade canal stenosis (narrowing of 
the boundaries of the spinal canal) at the L3-4 level, and 
described the objective imaging evidence of the increased 
severity from earlier years until a lumbar CT scan in 
September 1999.  At the March 2001 VA examination, ankle 
jerks were absent.  In November 2001, the veteran began 
attending a VA chronic pain management program in order to 
better deal with his symptoms. At the May 2002 VA 
examination, the diagnoses were multilevel degenerative disc 
disease of the lumbar spine with lower extremity 
radiculopathies.  In light of the objective and subjective 
evidence of a marked increase of symptomatology from March 5, 
1999, forward, the Board finds that a rating of 60 percent, 
for pronounced intervertebral disc disease, is warranted for 
this period.

Because the rating supported under the old Diagnostic Code 
5293 is 60 percent, equal to the maximum schedular rating 
available under current Diagnostic Code 5293, the Board may 
assign a rating of 60 percent from the period from September 
23, 2002, forward, under the old criteria; there is no 
prejudice to the veteran in omitting a discussion as to 
whether or not this highest available schedular rating would 
also be supportable under the newer criteria.

As a 40 percent evaluation is the maximum rating available 
under Diagnostic Codes 5292 and 5295, neither of these Codes 
would afford a basis for an increased rating for the 
veteran's low back.  See  38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295.

The Board has also considered that the veteran has episodes 
of radiating leg pain and that DJD is also associated with 
his low back disability; however, rating the veteran's 
disability on the basis of DJD would not result in an 
evaluation of higher than 40 percent, inasmuch as DJD is 
rated based on limitation of motion, and a 40 percent 
evaluation is the highest schedular rating available for 
lumbar spine limitation of motion, absent ankylosis (which is 
clearly not shown).  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5292.  In addition, the Board finds that the 
primary basis for the assignment of a 40 percent evaluation 
from October 1990 is due to findings of intermittent 
radiating leg pain, absent or diminished ankle jerks, 
numbness of the extremities, and some limitation of motion, 
such that rating as intervertebral disc syndrome is the most 
accurate and appropriate method of rating;  As noted above, 
consideration of Code 5293 during the period of time in 
question includes limitation of motion; thus, a compensable 
rating for limitation of motion under Code 5292 or 5295, 
separate or in addition to the 40 percent evaluation under 
Code 5293, is not warranted as it would constitute 
pyramiding.  38 C.F.R. § 4.14.  As to whether separate 
ratings for arthritis with limitation of motion and disc 
disease of the lumbar spine would result in a higher rating 
under the revised Code 5293, in addition to the fact there is 
no medical evidence of recurrent incapacitating episodes of 
intervertebral disc syndrome, there is no medical evidence to 
show that rating the veteran's orthopedic and neurological 
manifestations (i.e., the maximum rating of 40 percent under 
Code 5292 plus a separate rating under a neurological code or 
codes), combined under 38 C.F.R. § 4.25, would result in a 
rating in excess of 60 percent.  See 67 Red. Reg. 54345, 
54349 (Aug. 22, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).  In support of this 
conclusion, the Board notes that there is no medical evidence 
of more than slight paralysis of any nerve of the lower 
extremities.  While there is some medical evidence of loss of 
ankle reflexes, the most recent examination, relevant to the 
period beginning in September 2002, did not show this 
finding, and there is no appreciable muscle atrophy or 
sensory disturbances.  The medical evidence does not show 
that either of the veteran's feet dangles and drops and there 
is no indication of loss of active movement of the muscles 
below the knees.  

Additionally, the Board has considered 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis 
in DeLuca does not assist the veteran, as 40 percent is the 
maximum disability evaluation allowed for limitation of 
motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board has also considered a higher rating for this 
disability under 38 C.F.R. § 3.321(b), and finds that the 
veteran's lumbar spine disability was not manifested by 
symptoms that were so unusual or exceptional as to prevent 
the use of the regular schedular criteria.  There is no 
showing of frequent hospitalization, and the manifestations 
of his intervertebral disc syndrome, such as pain, limited 
motion, and radiculopathy, are fully contemplated by the 
schedular criteria.  There is significant interference with 
employment, but this is commensurate with the 40 percent and 
60 percent ratings assigned.  Thus, this is not an 
appropriate issue for referral for extraschedular rating.  38 
C.F.R. § 3.321(b).

Cervical Spine

First, with respect to entitlement to an increased evaluation 
for the period of July 1, 1993 to December 13, 1996, the 
Board notes that there is no medical evidence of actual 
treatment for neck complaints, and that the level of 
disability associated with the veteran's cervical spine 
disorder for this period is therefore left to consideration 
of a report of neck pain in August 1993, a report of neck 
complaints for three years prior to 1996 by the veteran in 
December 1996, and the more recent medical opinion linking 
degenerative changes in the cervical spine to the veteran's 
period of service.  Consequently, based on the lack of 
contemporaneous evidence of treatment for neck pain during 
this period, the Board finds that any rating would have to be 
primarily based on the acceptance of the veteran's report of 
pain, and that this is appropriately measured by a 10 percent 
evaluation for slight limitation of motion under 38 C.F.R. § 
4.71a, Diagnostic Code 5290.  As there is no evidence of 
limitation of motion during this period or intervertebral 
disc syndrome productive of more than mild impairment, there 
is no basis for a rating in excess of 10 percent during this 
period for this disability under either 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 or 5293.

For the period since December 13, 1996, for which the 
cervical spine disability is rated as 20 percent disabling, 
the Board finds that even with the additional evidence of 
limitation of cervical motion with pain, the rating of 20 
percent is consistent with moderate limitation of motion 
under 38 C.F.R. § 4.71, Code 5290.  Further, in view of the 
lack of objective neurological manifestations referable to 
the veteran's cervical spine disability, there is clearly no 
more than moderate intervertebral disc syndrome within the 
meaning of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
Board finds that the manifestations of this disability since 
December 13, 1996, do not more nearly approximate severe 
motion limitation or severe intervertebral disease so as to 
justify a higher rating under either Diagnostic Code 5290 or 
5293.  Specifically, the ranges of motion ascertained since 
December 13, 1996, are no more than moderately limited, a 
September 2001 EMG testing was negative, and as of the May 
2002 VA examination, motor strength of the upper extremities 
was 5/5 and, in the VA examiner's view, the cervical spine 
was not subject to flare-ups resulting in additional motion 
loss, fatigue, or incoordination.  

The Board has considered whether, for the period from 
September 23, 2002, forward, a higher rating would be 
warranted under the new revised criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The next higher rating of 40 
percent for cervical spine disability would require 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
The May 2002 VA examination and all prior medical evidence 
demonstrates that the veteran's cervical spine disability, 
while resulting in pain and limitation of motion and at times 
some apparent but not objectively ascertainable 
radiculopathy, is not productive of "incapacitating 
episodes."  See revised criteria for rating disc disease, 
38 C.F.R. § 4.71a, Code 5293, Note 1, effective September 23, 
2002.  Therefore, the next higher rating of 40 percent is not 
warranted under the revised Diagnostic Code 5293.

As was the case with the veteran's low back disability, were 
the Board to grant a higher or separate rating for nerve 
damage and arthritis with limitation of motion, this would 
not confer the benefit sought on appeal, as September 2001 VA 
EMG testing indicated there was no nerve damage, and the 
veteran's X-ray findings of degenerative changes and 
functional motion limited by pain together support the 20 
percent evaluation from December 13, 1996, encompassing no 
more than moderate limitation of motion.  That is, in the 
absence of any appreciable objective medical evidence of 
neurological impairment attributable to a cervical spine 
disability, there is no competent evidence to support a 
rating in excess of 20 percent by rating the veteran's 
orthopedic and neurological manifestations separately (i.e., 
the 20 percent rating under Code 5290 plus a separate rating 
under a neurological code), so as to result in a rating in 
excess of 20 percent.  See 67 Red. Reg. 54345, 54349 (Aug. 
22, 2002), codified at 38 C.F.R. §§ 4.25, 4.71a, Diagnostic 
Code 5293, Note (2) (effective September 23, 2002).

As to ratings in excess of 10 and 20 percent, during the 
periods of time in question, with consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and  DeLuca v. Brown, 8 Vet. App. 202 
(1995), there is no objective medical evidence to show that 
pain, flare-ups of pain, loss of strength, fatigue or 
incoordination resulted or currently results in additional 
loss of motion of the cervical spine to a degree that would 
support findings of more than slight and moderate limitation 
of motion of the cervical spine during the periods of time at 
issue.  It is again pertinent to note that the May 2002 VA 
examiner specifically opined that motor strength of the 
veteran's upper extremities was 5/5 and the cervical spine 
was not subject to flare-ups resulting in additional motion 
loss, fatigue, or incoordination.  

The Board has also considered a higher rating for this 
disability under 38 C.F.R. § 3.321(b), and finds that the 
veteran's cervical spine disability was not manifested by 
symptoms that were so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.  The veteran's symptoms, 
such as pain on motion and limitation of motion, are fully 
contemplated by the schedular criteria for the 10 and 20 
percent rating assigned in this case.  Thus, this is not an 
appropriate issue for referral for extraschedular rating.  38 
C.F.R. § 3.321(b).  







ORDER

A rating of 60 percent for chronic muscular strain of the low 
back superimposed on degenerative instability with bilateral 
lumbosacral radiculopathies at L5 on the left and S1 on the 
right, for the period from March 5, 1999, forward, is 
granted, subject to the provisions governing monetary payment 
of benefits.

Entitlement to a rating in excess of 40 percent for chronic 
muscular strain of the low back superimposed on degenerative 
instability with bilateral lumbosacral radiculopathies at L5 
on the left and S1 on the right, for the period prior to 
March 5, 1999, is denied,.

Entitlement to a rating in excess of 10 percent for chronic 
muscle strain of the cervical spine from July 1, 1993, to 
December 12, 1996, and to a rating in excess of 20 percent 
thereafter, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

